Citation Nr: 0418524	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  03-11 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether an overpayment of Department of Veterans Affairs (VA) 
educational benefits was properly created.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The appellant reported entering active duty in August 1991.







When this matter was last before the Board of Veterans' 
Appeals (Board) in February 2004, it was remanded to the VA 
Regional Office (RO) in Muskogee, Oklahoma via the Appeals 
Management Center (AMC) in Washington, D.C. for additional 
development regarding the issue noted above.  The case was 
returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The purpose of the Board's February 2004 remand was to 
provide the appellant with specific notice of the VCAA 
sufficient to satisfy the VCAA notice requirements, and to 
readjudicate the veteran's claim in consideration of the 
additional evidence that the veteran had submitted since the 
issuance of the statement of the case in April 2003.  

The Board observed in that February 2004 remand that the 
veteran had submitted additional evidence to the Board but 
did not waive initial RO consideration of that evidence, 
which on review appeared relevant to the matter on appeal.  
In addition, it was observed that the statement of the case 
did not reflect any consideration of administrative error in 
the creation of the overpayment although the veteran has 
introduced evidence on this question with his May 2003 letter 
to the Board. 

The Board is restrained by CAVC precedent from proceeding 
without the RO having followed all of the Board's own 
directives.  38 C.F.R. § 19.31 (2003); Stegall v. West, 11 
Vet. App. 268 (1998).  Consequently, the Board is compelled 
to remand the matter for additional development consistent 
with the directives posed in the Board's prior remand.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).

Under the circumstances of this case, the Board concludes 
that additional development is required prior to appellate 
review.  Accordingly, further appellate consideration will be 
deferred and the case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of whether an 
overpayment of VA educational benefits 
was properly created.  The readjudication 
should reflect any consideration of 
administrative error in the creation of 
the overpayment.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


